





AGREEMENT




THIS AGREEMENT (the "Agreement is made as of the 16th day of May, 2008.




BETWEEN: CORPORATION AMERMIN S.A. DE C.V.




Ramon Dominguez #200, Col Deportistas, 31125, Chihuahua, Chihuahua, Mexico;




(the"Seller")




OF THE FIRST PART




AND: MINERO LA CAMERA MEXICO, S.A. DE C.V.




(the"Buyer")




OF THE SECOND PART




AND: TARA GOLD RESOURCES CORP.,




a company incorporated under the laws of Nevada, having its registered office at
Tara Gold Resources Corp., 2162 Acorn Court, Wheaton, Illinois 60187.




("Tara Gold")




OF THE THIRD PART




AND: LA CAMERA MINING INC.




a company incorporated under the Business Corporations Act (Ontario), having its
registered office at 131 Bloor Street West, Upper Penthouse West, Toronto, ON
M5S 1S3;




('Camera')




OF THE FOURTH PART




WHEREAS:




A.

The Sell Buyer, Tara Gold and Camera (collectively referred to herein as the
“Parties”) entered into a master agreement dated December 19, 2007 (the "Master
Agreement") and in connection therewith also entered into three Binding
Agreements to Purchase and the three Notes (as those term are defined in the
Master Agreement and  in the form attached as scheduled thereto).




B.

The Buyer and Camera received from the Seller and Tara notices of default in
respect of each of each of the three Notes, the Master Agreement and the Binding
Agreements To Purchase dated May 2, 2008 (the "Notices of Default").















--------------------------------------------------------------------------------



C.

 The Notices of Default were received as a result the Buyer and Camera failing
to make payments in the aggregate amount of $1,700,000 under the Notes.




D.

The Parties would like to make certain amendments to the terms Master Agreement,
Binding Agreements to Purchase and the Notes.




NOW THEREFORE THIS AGREEMENT WITNESSETH THAT in consideration of the mutual
covenants and agreements herein contained and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree with each other as follows:




I.

In consideration for the payment to the Seller and Tara of the sum of
US$1,000,000 on execution hereof (the "Payment"), the Seller and Tan hereby
agree and covenant as follows:




(a)

that the Notices Default shall hereby be deemed rescinded;




(b)

that following the Payment, the Buyer and Camera will be in full compliance with
the terms of each of the Master Agreement, the Notes and the Binding Agreements
to Purchase (including for greater certainty, in respect of all payments owing
prior to the date hereof under the Notes); and




(c)

they will waive all provisions of the Master Agreement; Notes or Binding
 Agreements to Purchase which would cause a default to be existing -on the date
hereof under any of those agreements, including without limitation, section
3(b)(ii) in the Binding Agreement to Purchase in respect of the Picacho
property.




2.

For a period through May 30, 2008, the Parties hereby agree and covenant to
negotiate in  good faith the terms of a purchase agreement for the Buyer and
Camera's potential acquisition of the entire interest held by the Seller and
Tara in the Picacho property. The  period may be extended by mutual written
agreement.




3.

The Buyer and Camera here by surrender and set aside their entire interest in
and to the  properties known as Cucurpe and La Millionaria and the Seller and
Tara hereby waive the notice provisions required to surrender the Cucurpe and La
Millionaria properties set out in section 9 of the Binding Agreements to
Purchase for each of such properties and accept the surrender effective as of
the date hereof and confirm that neither the Buyer or Camera owe any
obligations, duties or responsibilities whatsoever under any of the Binding
Agreements to Purchase, the Master Agreement or the Notes in respect of said two
properties as of and after the date hereof This Agreement shall be deemed a quit
claim of all of Buyer's and La Camera's right title and interest therein to
Seller.




4.

This Agreement shall be governed by and construed in accordance with the laws of
the United States of Mexico. The parties hereby attorn to the non-exclusive
jurisdiction of the courts of the United States of Mexico in any dispute that
may arise hereunder.




5.

For the convenience of the parties, this Agreement may be executed in several
 counterparts each of which when so executed shall be, and be deemed to be, an
original instrument and such counterparts together shall constitute one and the
same instrument (and notwithstanding their date of execution shall be deemed to
beer date as of the date of this Agreement). A signed facsimile or PDF copy of
 this Agreement shall be effective and valid proof of execution and delivery.





--------------------------------------------------------------------------------




IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the
date first written "ve.




LA CAMERA MINING INC.




Per ___________________________

Name:

Title:




I have the authority to bind the Corporation










MINERO LA CAMERA MEXICO, SA. DE C.V.




Per  ___________________________

Name:

Title:




I have the authority to bind the Corporation




TARA GOLD RESOURCES CORP.




Per    /s/  Francis R. Biscan

Name: Francis R. Biscan JR

Title: President    




I have the authority to bind the Corporation




CORPORACION AMERMIN, SA. DE C.V.




Per     /s/ Ramiro Trevizo Lederma

Name: Ramiro Trevizo Lederma

Title: President/CEI




I have the authority to bind the Corporation






